COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Overton


ALEXANDER C. GRAHAM, JR.

v.   Record No. 0718-95-2                          MEMORANDUM OPINION *
                                                       PER CURIAM
TERRELL C. GRAHAM                                   NOVEMBER 7, 1995


            FROM THE CIRCUIT COURT OF GOOCHLAND COUNTY
                   F. Ward Harkrader, Jr., Judge

            (Donald K. Butler; Morano, Colan & Butler, on brief),
            for appellant.
            No brief for appellee.



     Alexander C. Graham, Jr., (husband) appeals the decision of

the circuit court awarding Terrell C. Graham (wife) $200,000 of

the proceeds of the sale of the marital residence.        Husband

argues: (1) the trial court based its award on an erroneous

appraisal; (2) the facts do not justify the award; (3) the award

is irreconcilable with the decision to give husband the larger

portion of the equity in the marital residence; and (4) the award

was an abuse of discretion because it failed to effect an

equitable distribution of the principal marital asset.        Upon

reviewing the record and briefs of the parties, we conclude that

this appeal is without merit.   Accordingly, we summarily affirm

the decision of the trial court.     Rule 5A:27.

     Our review of an equitable distribution order pursuant to

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Code § 20-107.3 requires deference to the chancellor's resolution

of the equities.   The decision will be disturbed only if it fails

to comport with the statutory scheme, is without support in the

evidence, or reflects an abuse of discretion.   Banagan v.

Banagan, 17 Va. App. 321, 326, 437 S.E.2d 229, 231-32 (1993).

     The commissioner's initial report estimated the value of the

marital residence at $864,500, which was the listing price at the

time of the hearing.   The commissioner found that husband had

provided virtually all the funds used to acquire and construct

the marital home, and determined husband was entitled "to a share

of the value of the real estate which is at least twice the

amount to which [wife] is entitled."   However, the commissioner

also determined that wife was entitled to a lump sum payable from

the proceeds of the marital home, in part due to her substantial

nonmonetary contributions to the family's well-being and also

because of "the circumstances and factors which led to the

dissolution of the marriage."   The lump sum payment to wife,

subtracted from husband's share, would "result in an equal

division of the proceeds."   Therefore, the commissioner

determined that, on balance, the parties should roughly share the

equity, but that wife should be guaranteed $200,000 from the net

sale proceeds.   The subsequent commissioner's report confirmed

that wife was to receive the first $200,000 of the sales

proceeds, regardless of the sales price.
     While husband alleges that the commissioner's report was



                                 2
based upon the erroneous conclusion that the home would sell for

over $800,000, the record demonstrates that the commissioner's

recommendation, as accepted by the chancellor, remained the same

even when the listing price was substantially lower.    Therefore,

there is no evidence to support husband's argument that the

commissioner relied on an erroneous fact.

     The marital residence was the largest single marital asset.

Wife made few monetary contributions to the marriage, but made

substantial nonmonetary contributions.   Husband deserted the

marriage, which necessitated the sale of the home.   Husband

acquired a separate residence prior to the divorce, while wife

and the parties' children had not yet moved.   While husband

alleges that no facts justify the award of $200,000 to wife, we

cannot say on review that the chancellor's decision to give wife

a lump sum award was unsupported by evidence or an abuse of

discretion.
     There was no irreconcilable conflict between the

commissioner's recognition of husband's greater financial

contributions to the acquisition of the marital home and the

commissioner's recommendation to award a minimum lump sum payment

to wife.   The commissioner listed husband's greater financial

contributions as a factor which would justify husband receiving a

greater share of the sale proceeds.   However, husband's financial

contributions were balanced by wife's nonfinancial contributions

and husband's desertion of the marriage.    The commissioner




                                 3
therefore recommended that the parties share the proceeds of the

sale of the marital home, subject to the condition that wife

first receive at least $200,000.       In the event the proceeds were

less than $400,000, wife was to receive $200,000 nonetheless.

Therefore, husband has not demonstrated that an irreconcilable

conflict existed within the commissioner's recommendations.

     Finally, the fact that husband might receive less than wife

from the sale of the marital home did not amount to an abuse of

discretion.   The commissioner listed the factors warranting a

minimum lump sum payment to wife.      "The term 'equitable

distribution' does not mean 'equal distribution.'"       Marion v.

Marion, 11 Va. App. 659, 663, 401 S.E.2d 432, 435 (1991).       We

cannot say the chancellor abused his discretion by accepting the

commissioner's recommendation.

     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                       Affirmed.




                                   4